Schuchman, J.
The complaint, sets forth a cause of action on a promissory note made by the defendant on March -2, 1898, for the sum of $116.50, payable to the order of the plaintiff. The answer, as amended on the trial, amounts to a general denial. The proofs at the trial show that the check of $100 and the note in suit were given by the defendant, to the plaintiff, who. was the attorney of Dowling & Worms, in payment or settlement of a claim of Dowling & Worms for commissions on a deal of three houses, against the defendant.
The payment or settlement of that claim constituted a good consideration for said note. The attorney had á right and the power to make the settlement, and Dowling & Worms, his clients, were bound by it, and the defendant, Austin, was protected thereby and released from all liabilities on said claim on behalf of Dowling & Worms. Dowling & Worms had to look to their attorney, the plaintiff, for their money. There are no merits in any one of defendant’s exceptions.
Fitzsimons, Ch. J., and O’Dwyer, J., concur.
Judgment affirmed, with costs.